Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-16 in the reply filed on 02/16/2021 is acknowledged.  Applicant traverses the requirement for an election of species for the antisense sequence because it would not be a burden to search 5 SEQ ID Nos.  
The restriction requirement has been reconsidered and the species election requirement is withdrawn.

Status of the Application
	Claims 1-16, 19, 21 and 22 are pending.  Claims 1-16 are currently under examination.  Claims 19, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 03/30/2020 and 07/22/2020 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.


Claim Objections
Claim 7 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. 
Claim 7 recites an antisense oligonucleotide according to claim 1 that is hybridizable to exon 51 and fails to further limit claim 1 because it is broader by not reciting a size of the oligonucleotide and could in fact be greater than 27 nucleotides in length.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a naturally-occurring nucleic acid fragment thereof, whether isolated or not that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -- U.S.-- (June 13, 2013). 
The claims read on naturally occurring nucleic acid fragment that is a product of nature and not markedly different than the product of nature.
Thus the claims are not patent-eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) claims 1-7 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilton et al. (US Patent 8,637,483).
The claims are drawn to an antisense oligonucleotide capable of binding to exon 51 of human dystrophin pre-mRNA, wherein binding of the antisense oligonucleotide takes place entirely within the region between 0 and +89 of the pre-mRNA sequence, and wherein the antisense oligonucleotide comprises at least 27 bases, wherein the oligonucleotide consists of 30 bases, wherein the oligonucleotide comprises SEQ ID No. 1 or has at least 70% identity to SEQ ID No. 1 and a conjugate comprising the antisense oligonucleotide.
Wilton et al. discloses antisense molecules capable of binding to target sites in the dystrophin gene, including exon 51. Table 41 discloses H51A(+53+79), 27 nucleotides in length (SEQ ID NO:309) and H51A(57-85), 30 nucleotides in length (SEQ 
Thus Wilton et al. anticipates the instant claims.

Claim(s) claims 1-7 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gersbach et al. (US Patent 10704060).
The claims are drawn to an antisense oligonucleotide capable of binding to exon 51 of human dystrophin pre-mRNA, wherein binding of the antisense oligonucleotide takes place entirely within the region between 0 and +89 of the pre-mRNA sequence, and wherein the oligonucleotide comprises SEQ ID No. 1 or has at least 70% identity to SEQ ID No. 1..
Gersbach et al. the nucleic acid sequence SEQ ID No. 406 comprising 30 nucleotides of SEQ ID No. 1 (see alignment below).  The nucleic acid sequence comprises at least 27 bases of SEQ ID No. 1, comprises at least 70% sequence identity to SEQ ID No. 1 and therefore meets the limitations of claims 1 and 8-11.
Gersbach anticipates the instant claims.

Search Result 20210222_133505_us-16-632-827-1.szlim100.rni.
RESULT 5
US-14-895-316D-406
; Sequence 406, Application US/14895316D
; Patent No. 10704060
; GENERAL INFORMATION


  Query Match             100.0%;  Score 30;  DB 4;  Length 44;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 1            1 GTGTCACCAGAGTAACAGTCTGAGTAGGAG 30
                   ||||||||||||||||||||||||||||||
SEQ 406          3 GTGTCACCAGAGTAACAGTCTGAGTAGGAG 32


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and  12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilton et al. (US Patent 8637483), Bestwick et al. (US Application No. 20150361428) and El-Sayed et al. ("Delivery of macromolecules using arginine-rich cell-penetrating peptides: ways to overcome endosomal entrapment." The AAPS journal 11.1 (2009): 13-22).
Wilton et al. discloses antisense molecules capable of binding to target sites in the dystrophin gene, including exon 51. Table 41 discloses H51A(+53+79), 27 nucleotides in length (SEQ ID NO:309) and H51A(57-85), 30 nucleotides in length (SEQ ID No. 310).  This antisense oligonucleotide is at least 27 nucleotides in length, or is 30 nucleotides in length, binds within 0 to +89 or 0 to +78, is at least 70% complementary to the region and thus meets the limitations of claims 1-7.  Wilton et al. teach a conjugate having a carriers such as a lipid conjugated to the antisense (see columns 21 and 22) and meets the limitations of claims 12-14. Wilton et al. do not teach the conjugate is a cell penetrating peptide as claimed.
It was well known in the art that arginine-rich cell penetrating peptides were useful as delivery carriers of nucleic acids. El-Sayed et al. teach efficient application of such macromolecules is hindered by their inefficient delivery in sufficient concentration to the target sites. The delivery of macromolecules in vivo faces many extracellular and intracellular barriers. Extracellular barriers include instability in the hostile biological environment, delivery to the target tissue or population of cells, and avoidance of 
Bestwick et al. teach using arginine-rich cell penetrating peptides attached to antisense oligonucleotide as efficient carriers into cells (see columns 21 and 22).
It would have been obvious to one of ordinary skill in the art to use an arginine rich cell penetrating peptide attached to the antisense for efficient delivery. Given that this use was well known in the art, one of skill in the art would have been capable of making such a conjugate.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635